Citation Nr: 1140692	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to July 17, 2008, for the grant of service connection for left ileotibial band syndrome with degenerative joint disease and bone island.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that further development is necessary prior to analyzing the claims on the merits.  

The issue of whether there was clear and unmistakable error (CUE) in a November 1992 rating decision which denied entitlement to service connection for a left knee condition has been raised by the record.  Because the Board lacks jurisdiction to consider an issue raised by the record but not considered by the Agency of Original Jurisdiction (AOJ), such issue is normally referred to the AOJ for any and all appropriate action.  In this case, however, a favorable decision on the issue of CUE would impact upon the Veteran's claim for an effective date prior to July 17, 2008, for the grant of service connection for left ileotibial band syndrome with degenerative joint disease and bone island.  Thus, the Board finds that the question of entitlement to an effective date prior to July 17, 2008, for the grant of service connection for left ileotibial band syndrome with degenerative joint disease and bone island that is presently on appeal is inextricably intertwined with the CUE claim; hence, the two the two issues should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the RO must adjudicate the claim of whether there was CUE in a November 1992 rating decision which denied entitlement to service connection for a left knee condition in conjunction with this issue on appeal.  

Accordingly, the case is REMANDED for the following action:

Adjudicate whether there was CUE in a November 1992 rating decision which denied entitlement to service connection for a left knee condition.  Then, readjudicate the remaining issue on appeal.  If the decision remains adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



